Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed April 13, 2022 has been entered and made of record. Claim 1 has been amended; and claim 22 has been added. Claims 1-22 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1 and 22 are allowable over the prior art of record.
-- Claims 2-21 are allowable in view of their dependency from claim 1.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“in response to the information on presence or absence of a treatment tool or a
type of a treatment tool included in the analysis result being incorrect, receive an input
of correction information for correcting the information on presence or absence of a
treatment tool or a type of a treatment tool included in the analysis result based on a
corrected treatment tool selected from a pull-down menu comprising a plurality of
candidates of treatment tools, and receive the reception of the input for the approval of
the analysis results corresponding to the corrected information”

The closest prior art of record, Liu et al, (US-PGPUB 2016/0259888), discloses a medical image processing apparatus, (see at least: Fig. 1), comprising: a display, (see at least: Fig. 1, the user terminal 108 implicitly encompass a display); and a processor, (Fig. 2, processor 202), configured to: acquire a medical image including a subject image, (see at least: Par. 0022, “see the non-Final office action dated 01/20/2022, for more details”); acquire an analysis result obtained by analyzing the medical image, (see at least: Par. 0061, “see the non-Final office action dated 01/20/2022, for more details”); display at least one medical image and at least information on presence or absence of a treatment tool or a type of a treatment tool in the analysis result on the display, (see at least: Par. 0061, 0080, “see the non-Final office action dated 01/20/2022, for more details”]); and detecting a reception of an input for an approval of the analysis result, (see at least: Par. 0086, “see the non-Final office action dated 01/20/2022, for more details”); and in response to the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result being incorrect, receive an input of correction information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result, and receive the reception of the input for the approval of the analysis result corresponding to the corrected information, (see at least: Par. 0086, “see the non-Final office action dated 01/20/2022, for more details”). However, while disclosing receiving an input of correction information for correcting the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result; Liu et al fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

A further prior art of record, Uji et al, (US-PGPUB 2016/0331224), discloses also the detecting a reception of an input for an approval of the analysis result, (Par. 0091, see at least: Par. 0086, “see the non-Final office action dated 01/20/2022, for more details”); and in response to the information on presence or absence of a treatment tool or a type of a treatment tool included in the analysis result being correct, receive the reception of the input for the approval of the analysis result, (see at least: Par. 0068-0069, and Par. 0088-0090, see at least: Par. 0086, “see the non-Final office action dated 01/20/2022, for more details”); fails to teach or suggest, either alone or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

Regarding claim 22, claim 22 recites substantially similar limitations as set forth in claim 1. As such, claim 22 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the 
invention but none, either alone or in combination, teach or suggest all the claimed limitations.
-- Yamaki et al, (WO 2011/152489) discloses a user setting main menu screen, where a user can open a pull-down menu (▽ mark) indicating options for a plurality of selection items provided on the menu screen, (see Page 5, lines 30-46).
-- Shmayahu et al, (US-PGPUB 20190328458), discloses detecting a reception of an input for an approval of the information on presence or absence of a treatment tool or a type of treatment tool included in the analysis result, (see at least: Fig. 6c, and Par. 0199)

-- Ishihara, (US-PGPUB 2014/0184790), discloses extracting region of interest based on a feature amount of pixels of the medical image, (see at least: Par. 0069).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/31/2022